               Case 2:19-cv-00415-JAD-VCF Document 17 Filed 12/22/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Joseph Ricci,                                               Case No.: 2:19-cv-00415-JAD-VCF

 4               Plaintiff

 5 v.
                                                                          Status Order
 6 Duran et al.,
                                                           (in response to 12/17/2020 letter [ECF No. 16])
 7               Defendants

 8

 9              On February 9, 2020, I dismissed Plaintiff Joseph Ricci’s complaint and granted him

10 leave to file a first amended complaint by March 11, 2020. 1 I warned Ricci that if he did not file

11 an amended complaint by that date, I would dismiss the case with prejudice for failure to state a

12 claim and close the case. 2 After no response from Ricci, I dismissed the case with prejudice for

13 failure to state a claim on March 24, 2020. 3 The Clerk of the Court entered judgment the same

14 day and closed this case. 4

15              On April 7, 2020, Ricci submitted a letter explaining that he never received my screening

16 order from February 9, 2020. 5 The Clerk of the Court sent Ricci a minute order stating that Ricci

17 must style requests to the court in a motion rather than in a letter, 6 and she also sent Ricci a copy

18

19

20   1
         ECF No. 9 at 8–9.
     2
21       Id. at 9.
     3
         ECF No. 11.
22   4
         ECF No. 12.
23   5
         ECF No. 13-1.
     6
         ECF No. 13.
              Case 2:19-cv-00415-JAD-VCF Document 17 Filed 12/22/20 Page 2 of 2




 1 of my screening order. 7 I then gave Ricci explicit instructions on how he needed to proceed if he

 2 wanted to try to restart this case: he had until May 15, 2020, to “file a motion for reconsideration

 3 explaining why he did not respond to my screening order [and] . . . attach a proposed first-

 4 amended complaint to the motion that cures the complaint’s deficiencies.” 8 Ricci did not file the

 5 necessary motion for reconsideration, just an amended complaint. 9 He now asks this court by

 6 letter “to update the current status of this case.” 10

 7            The status of this case is clear: IT IS CLOSED, and it has been since March. 11 This

 8 court gave Ricci clear instructions on what he needed to do to attempt to revive this case: file a

 9 motion for reconsideration. 12 Because Ricci did not file a motion for reconsideration, his filing

10 of an amended complaint in this closed case had no legal effect. This case remains closed. Ricci

11 is cautioned that this court typically does not respond to letter requests for action, including

12 requests for status. 13 Though the court has made an exception today, it will not do so in the

13 future.

14                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
15                                                            Dated: December 22, 2020

16

17
     7
18       ECF No. 9.
     8
         ECF No. 14.
19
     9
         ECF No. 15.
20   10
          ECF No. 16.
     11
21        ECF Nos. 11, 12.
     12
          ECF No. 14.
22   13
      See Local Rule IA 7-1(b) (noting that a “pro se party must not send case-related
   correspondence, such as letters . . . to the court. All communications with the court must be
23
   styled as a motion, stipulation, or notice, and must be filed in the court’s docket and served on all
   other attorneys and pro se parties.”).

                                                       2
